MEMORANDUM **
Galen Gene Potts, Sr. appeals the sentence imposed following his guilty plea conviction for one count of assault resulting in serious bodily injury on an Indian Reservation, in violation of 18 U.S.C. §§ 113(a)(6) and 1153(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for clear error a district court’s finding that a defendant obstructed justice. United States v. Jackson, 974 F.2d 104, 105-06 (9th Cir.1992). We affirm.
Potts contends that the district court erred by imposing an obstruction of justice enhancement under U.S.S.G. § 3C1.1 based on Pott’s abusive conduct toward his wife, Rose Anne Savage, who was a witness to the crime. Savage stated that in her initial police interview she told police what Potts told her to tell them. She explained that she lied to police because she was afraid of what Potts would do to her, and because Potts was “blaming her for getting into trouble and possibly being sent up.” Based on this evidence, the district court did not clearly err in finding that Potts obstructed justice by threatening a witness. See United States v. Atkinson, 966 F.2d 1270, 1277 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.